Citation Nr: 0428725	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  02-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to 
November 1945.  He died in January 2001.  The appellant is 
the veteran's son.  This appeal arises from a January 2002 
rating decision of the Houston, Texas, Department of 
Veterans' Affairs  (VA) Regional Office (RO), which denied 
service connection for the cause of the veteran's death.  

In April 2003, the appellant's claim was remanded in an 
effort to allow the appellant the opportunity to pursue the 
issues of entitlement to accrued benefits.  Those issues were 
not previously in appellate status and a remand was required 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) (where 
a claimant files a notice of disagreement and the RO has not 
issued a statement of the case, the issue must be remanded to 
the RO).  However, although given the opportunity to appeal 
those issues, the appellant did not perfect an appeal within 
the appeal period and thus, those appeals have expired.  
Therefore, the issues related to entitlement to accrued 
benefits are not reflected on the title page and are not 
before the Board at this time.  

The claim of entitlement to service connection for the cause 
of the veteran's death is now ready for appellate review.  




FINDINGS OF FACT

1.  The veteran died in January 2001.  

2.  The death certificate lists the immediate cause of death 
as acute myocardial, due to or as a consequence of coronary 
artery disease.  

3.  At the time of the veteran's death, service connection 
was in effect for bilateral burn scars of the forearms, 
bilateral scarred eardrums, and bilateral hearing loss, 
evaluated as noncompensable, and tinnitus, evaluated as 10 
percent disabling.  The combined evaluation for the veteran's 
service-connected disabilities was 10 percent.  

4.  Chronic obstructive pulmonary disease and hypertension, 
began many years after service discharge and was not due to 
or the result of service.  

5.  There is no competent medical evidence of a nexus or 
relationship between myocardial infarction, that caused the 
veteran's death and service, including exposure to mustard 
gas.

6. There is no competent medical evidence of record that 
demonstrates that a disability of service origin caused, 
hastened, or materially or substantially contributed to the 
veteran's death.  


CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 


VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statement of the case adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim for the veteran's cause of death.  Furthermore, the RO 
sent letters to the appellant in June 2001 and June 2002, 
which asked him to submit certain information, and informed 
him of the elements needed to substantiate a claim.  In 
accordance with the requirements of the VCAA, the letters 
informed the appellant what evidence and information VA would 
be obtaining.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim for 
cause of death. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  For this cause of death claim, this was done 
prior to the rating decision.  

With respect to VA's duty to assist the claimant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to his claim not already of record, and there are 
no known additional records to obtain.  There is nothing 
further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An opinion was 
not requested in connection with this claim.  It was not 
needed because the evidence does not show that the veteran's 
cause of death was the result of a service-connected 
disability or that there was a nexus between his death and 
service.  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  


II.  Service Connection for the Cause of Death 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  In addition, a service-connected 
disability includes certain chronic diseases, such as 
cardiovascular disease, which may be presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.09.  
Further, a service-connected disability includes certain 
disorders that are presumed to be due to exposure to 
specified vesicant agents during service.  38 C.F.R. § 3.316.

The provisions of 38 C.F.R. § 3.316 provide that:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:  (1)  Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers:  Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin.  (2)  Full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.  (3)  Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  (b)  
Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct  (See Sec. 3.301(c)) or there is affirmative 
evidence that establishes a nonservice- related supervening 
condition or event as the cause of the claimed condition  
(See Sec. 3.303).  

The cause of the veteran's death in January 2001 was acute 
myocardial infarction due to or as a consequence of coronary 
artery disease.  No autopsy was performed.  During his 
lifetime, the veteran was service-connected for bilateral 
burn scars of the forearms, bilateral scarred eardrums, 
bilateral hearing loss, and tinnitus.  The combined 
evaluation for the veteran's service-connected disabilities 
was 10 percent.  Acute myocardial infarction, and/or coronary 
artery disease, which was the cause of his death, was not 
manifested in service or until many years thereafter, and 
there is no service medical evidence that this condition was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The appellant claims that the veteran's chronic obstructive 
pulmonary disease (COPD) or the effects of mustard gas caused 
or contributed to the veteran's death.  

Although the record shows that the veteran was exposed to 
mustard gas in service, it does not show that the veteran's 
exposure was full bodied, or that the veteran's COPD, caused 
or substantially contributed to cause the veteran's death.  
The veteran himself, during his lifetime, indicated that his 
exposure to mustard gas was via drops on the wrist, which 
caused burning of the skin.  The veteran was service-
connected for the scarring related to those burns.  Those 
scars, however, had no connection with the cause of the 
veteran's death.  Moreover, the veteran's COPD, has not been 
shown to have been associated with his exposure to mustard 
gas, and even if it was as a result of mustard gas exposure, 
COPD was not medically implicated in the veteran's death at 
all.  

The veteran was taken to the VA hospital in January 2001 by 
his sons, where he was incoherent and had apparent weakness, 
and generalized pain.  He was noted to be in shock.  After an 
EKG and labs were performed, it was apparent, according to 
his physician, that he had suffered a large myocardial 
infarction, over an undetermined course of time.  A history 
of alcohol abuse, smoking, hypertension and diabetes mellitus 
was noted.  His glucose level was high and there was a high 
level of alcohol noted in his blood.  Shortly after he was 
taken to the intensive care unit, he ceased respirations and 
was pulseless.  It was determined that he had expired.  The 
terminal diagnoses were acute myocardial infarction, shock 
due to myocardial infarction, and ethanol abuse.  

After thorough review of the record, including all of the 
medical evidence of record, it is clear that the veteran's 
cause of death was due to myocardial infarction, due to his 
coronary artery disease, for which he was not service-
connected.  The appellant testified at a RO hearing in 
June 2002, indicating that he felt that the veteran's 
pulmonary problems caused his heart problems, and ultimately 
that caused his death.  He related that his father's comrades 
had submitted statements regarding their exposure to mustard 
gas, and that he (the appellant) first knew of the veteran's 
exposure to mustard gas in 1994.  Considering all of this, it 
has been the appellant's testimony alone that has attempted 
to link the veteran's death to mustard gas exposure in 
service.  A layperson can provide pertinent medical evidence 
by giving an eyewitness account of visible symptoms.  That 
was done by the veteran's comrades.  However, laypersons 
cannot provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

No physician has offered an opinion that either of the 
disabilities listed on the veteran's death certificate are in 
any way related to exposure to mustard gas.  Accordingly, the 
Board finds that a preponderance of the evidence is against a 
conclusion that a service-connected disability was either a 
principal or contributory cause of the veteran's death.  
Accordingly, service connection for the cause of the 
veteran's death is not established.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



